Title: John R. W. Dunbar to James Madison, 29 December 1834
From: Dunbar, John R. W.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Winchester.
                                
                                Decr. 29. 1834
                            
                        
                         
                        In the interview at your house and during the very interesting remarks with which you favoured me on that
                            occasion, the conversation turned on the subject of Galvanism—I mentioned some experiments performed in this place and
                            offered to send them for your perusal—Mrs Madison kindly offering to read them to you—A favorable opportunity
                            presenting itself by a gentleman going to Orange C H. I send the narrative of the experiments for your perusal with the
                            hope that you will find them interesting—The subject of Galvanism, Electricity & Magnetism are
                            probably yet in their infancy and the world will be indebted to some future Franklin or Davy for discoveries far
                            surpassing those already made by these truly great men—In connection with those experiments, I send a small Essay on the
                            Nervous System which will explain the situation of those parts alluded to in the course of the Experiments. But do not
                            beleive that I mean to tax your politeness by expecting you to read the whole of the Essay—You will of course consult
                            your own convenience and feelings in relation to the subject but from your remarks I arrived at the conclusion that you
                            were interested in researches in reference to Medicine and the Structure of the human system—I also send you a copy of a
                            memorial on a subject concerning which I have learned that you are deeply interested the Geological Survey of the State—It has been sent on to our Delegates & presented to the Legislature. I trust that body will take
                            measures to have such a survey made forthwith—I will not my dear Sir continue to trespass longer. I fear that I have
                            already been intrusive in occupying this much of your time and attention but when I found from the visit at your house
                            that you appeared interested in these subjects and your mind open to every kind of subject I felt emboldened to send the
                            accompanying Documents—With my best respects to Mrs Madison and to Miss Paine—I am Sir with the greatest respect, Yr
                            obt. servant.
                        
                        
                            
                                John R. W Dunbar
                            
                        
                    